Detailed Action
This office action is for US application number 16/637,393 evaluates the claims as filed on May 27, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.

Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Kim and Berry teach all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument regarding the rejection of claims under 35 USC 101 and section 33(a) which states that no patent may issue on a claim directed to 
With regards to Applicant’s argument that newly claimed 30 expressly claims parts of the spine which includes a human spine (Remarks p. 14), Examiner agrees and notes that such have accordingly been rejected under 35 USC 101.
With regards to Applicant’s argument that Examiner’s conclusion that spine and vertebrae is the applicant of scientific theory and are only a portion of an organism and thus are not a human organism (Remarks p. 14), Examiner notes that examination is conducted based on the knowledge of one of ordinary skill in the art. Thus, as one of ordinary skill in the art would consider a human spine, vertebra, bones, skin, etc. to be part of a human and human organism. Further, as such are not invented by a person, such are not considered patentable subject matter. 
With regards to Applicant’s arguments regarding definitions of human organisms from many sources as well as definitions of one of ordinary skill in the art, procedural rule making, and validity of rejections (Remarks p. 14-30 and 37-38), Examiner notes that Applicant’s own specification describes their invention relative to the human body 
With regards to Applicant’s argument that a one-to-one correlation between claim language and specification language is not necessary (Remarks p. 31), Examiner agrees and notes that claimed subject matter must have support in the originally filed specification.
With regards to Applicant’s argument that claims have been amended to address the rejections under 35 USC 112 (Remarks p. 31), Examiner agrees that many previously noted rejections have been addressed, but a few were missed and are thus repeated in the rejections below along with additional issues that arose in the amended limitations. In particular, Examiner notes that it is claimed that the system comprises screws, a rod that extends between and is secured to the screws, a magnet, and a magnet member; however, as shown in at least Fig. 2, the system comprises screws and magnet members, i.e. there are not rods or rod members shown that read on the provided limitation. Thus, Examiner suggests removing the limitations regarding rod members or clarifying where support for rods that are in addition to the magnet member can be found in Applicant’s original disclosure.
With regards to Applicant’s argument that amendments were made to address the rejections under 35 USC 101 and claim 30 newly presented (Remarks p. 32), Examiner agrees that the previous rejections under 35 USC 101 have been addressed and notes that, as detailed above and below and by Applicant, newly presented claim 30 is drawn to a human organism via limitations that incorporate at least a human spine and vertebra and are thus accordingly rejected under 35 USC 101 below.
With regards to Applicant’s argument that the use of Kim’s magnets would disable Barry for its intended purpose (Remarks p. 32), Examiner notes that it has not been proposed to use the magnets of Kim with the device of Barry. Instead, the rejection provided is Kim in view of Barry, where Barry teaches having selectively positioned telescoping/extendable portions and non-telescoping portions of the rod between pedicle screws.
With regards to Applicant’s argument that the substitution of a nonrotating cross-section of Barry into the structure of Kim would disable Kim for its intended purpose (Remarks p. 32-33), Examiner notes that such has not been proposed and is therefore moot.
With regards to Applicant’s argument that the required extensibility of Barry would disable Kim for its intended purpose (Remarks p. 33), Examiner notes that such has not been proposed and is therefore moot.
With regards to Applicant’s argument that in the structure of Kim no laterally directed force vectors can be applied as with Applicant’s structure (Remarks p. 33), Examiner notes that such has not been claimed.
With regards to Applicant’s argument that claim 13 amendments regarding the claimed positioning of the first magnet and first magnet member are provided in paragraphs 39, 40, and 43 (Remarks p. 23), Examiner notes that a review of paragraphs 39, 40, and 43 shows that the magnets can be attractive or repulsive, the magnets can be generally cylindrical and include a coating, the magnetic members can be linearly aligned and misaligned, the magnetic members can concave and convex, and a method described in a manner consistent with Fig. 2. However, there is not identifiable support in the cited paragraphs for the claimed relative positioning of the magnets with the magnet members. Thus, corresponding objections and rejections have been provided below. Examiner notes that it appears that the relative positioning of the magnetic members are shown and described and thus it may be advantageous to amend the claim limitations to detail the relative positioning of adjacent magnetic members. That is, claiming a magnet and a magnetic member relative to the description in the specification and shown in the Figures appears to result in unclear support for the provided limitations; however, it appears that similarly intended features may be supported if appropriately claimed for magnetic members 12A-12F, e.g. for what could be a first magnetic member, a second magnetic member, a third magnetic member, a fourth magnetic member, etc. in a system with pedicle screws as shown in Fig. 2.
With regards to Applicant’s argument that Kim specifically requires that its magnets can only be aligned axially as provided by Kim Figs. 7-10 and 18 and paragraphs 59-65 and 85-89 with a specific citation from paragraph 60 (Remarks p. 34), Examiner agrees that Kim is intended to be inserted to achieve spinal alignment. 
With regards to Applicant’s argument that the claimed structure is contrary to Kim which intends for axial alignment and modification of such for directional adjustment would disable such for the intended purpose (Remarks p. 35), Examiner notes that it appears from Applicant’s arguments that Applicant intends for axial alignment and directional adjustment to mean something that is mutually exclusive. However, such is not the BRI of the claimed terms. That is, two structures can be axially aligned and move be directionally adjusted along that axis, e.g. a train can go both forward and backward on a track, where train tracks are generally aligned and forward and backward are opposing directions. Further, Examiner notes that a method has not been claimed nor have the parameters of the vertebra that the screws are attached to or how the magnets and magnetic members are positioned relative to one another when the screws are attached to the vertebrae.
With regards to Applicant’s argument regarding the drawing and specification objections (Remarks p. 36-37), Examiner notes that the objection below have been updated to reflect the amendments provided.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/356,296, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/356,296 fails to provide adequate support for:
Claim 13:
Lines 10-13: “a rod member adapted to extend between and be secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other”.
Claim 16: “said rod member is curved”.
Claim 18:
Lines 8-10: “a second rod member extending between and secured to at least two vertebrae for fixing the position of said at least two vertebrae with respect to each other”.
Claim 23: “said second rod member is curved”.
Claim 30, lines 15-16: “a rod member mounted to and extending between a plurality of said at least three pedicle screws”.
Claim 30, lines 18-20: “said first magnet, when its respective pedicle screw is secured to a vertebra, is positioned in a spaced apart and non-contacting arrangement with respect to said magnetic member”.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 13, the following limitations are not described in the specification, and thus the specification fails to provide proper antecedent basis for:
Lines 10-13: “a rod member adapted to extend between and be secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other”. Figs. 1B-3 and 5 show multiple members 12A-12F extending between any two pedicle screws. However, paragraph 38 discloses that 12A-12F are each magnetic members. Applicant has additionally claimed a first magnet in lines 14-17 and a first magnetic member in lines 20-22. Thus, thus the specification fails to provide proper antecedent basis for the claimed “rod member”. Examiner suggests cancelling lines 10-13.
Lines 36-39: “said first magnet, when its respective first pedicle screw is secured to a vertebra, can be positioned in a spaced apart and non-contacting arrangement with respect to said first magnetic member”. The specification, drawings, and original claims appear to be silent to the positioning of the magnets. Instead, paragraph 33 discloses use of magnetic devices/members made of magnetic material that will be described as both magnetic members and magnets, where the magnets have a positive and negative end. Figs. 1-3 and 5 do not show where in the magnetic members the magnets are positioned to enable one of 
As to claim 16, “said rod member is curved” in line 2 is not described in the specification, is not shown, and was not originally claimed in addition to the claimed magnet and magnet member. Thus, the specification fails to provide proper antecedent basis for “said rod member is curved”.
As to claim 18, the following limitations are not described in the specification and thus the specification fails to provide proper antecedent basis for:
Lines 8-10: “a second rod member extending between and secured to at least two vertebrae for fixing the position of said at least two vertebrae with respect to each other”. Instead, Figs. 1B-3 and 5 show multiple members 12A-12F extending between any two pedicle screws. However, paragraph 38 discloses that 12A-12F are each magnetic members. Applicant has additionally claimed a third magnet in lines 12-15 and a second magnetic member in lines 16-18. Thus, the specification fails to provide proper antecedent basis for the claimed “second rod member”. Examiner suggests cancelling lines 8-10.
Lines 42-45: “said third magnet, when its respective pedicle screw is secured to a vertebra, can be positioned in a spaced apart and non-contacting arrangement with respect to said second magnetic member”. 
As to claim 23, “said second rod member is curved” in line 2 is not described in the specification, is not shown, and was not originally claimed in addition to the claimed magnet and magnet member. Thus, the specification fails to provide proper antecedent basis for “said second rod member is curved”.
As to claim 30 lines 15-16 “a rod member mounted to and extending between a plurality of said at least three pedicle screws” is not described in the specification, is not shown, and was not originally claimed in addition to the claimed magnetic member of lines 11-14. Instead, Figs. 1B-3 and 5 show multiple members 12A-12F extending between any two pedicle screws. However, paragraph 38 discloses that 12A-12F are each magnetic members. Thus, the specification fails to provide proper antecedent basis for the claimed “rod member”. Examiner suggests cancelling lines 15-16.
As to claim 30, “said first magnet, when its respective pedicle screw is secured to a vertebra, is positioned in a spaced apart and non-contacting arrangement with respect to said magnetic member” of lines 18-20 does not appear to be described in the specification, drawings, and original claims, which appear to be silent to the positioning of the magnets. Instead, paragraph 33 discloses use of magnetic devices/members made of magnetic material that will be described as both magnetic members and magnets, where the magnets have a positive and negative end. Figs. 1-3 and 5 do not show where in the magnetic members the magnets are positioned to enable one of ordinary skill in the art to determine if a first magnet is spaced apart or contacting a magnetic member that is mounted to a different pedicle screw. Thus, the specification fails to provide proper antecedent basis for the claimed positioning of the magnet. Examiner suggests cancelling lines 18-20.
The amendment filed December 9, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amended Fig. 5 shows an element labeled as 14 that differs in shown structure from any of the pedicle screws shown and adds a pedicle screw to a vertebra that there appears to be no support for having an pedicle screw and thus introduces new matter
Applicant is required to cancel the new matter in the reply to this Office Action.
The amendment filed December 9, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no Specification paragraph 30 amendment that the joint fixation on an opposite side of the human skeleton is a mirror image of that shown appears to have no support in the original disclosure and thus introduces new matter
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown or the feature(s) canceled from the claim(s): 
Claim 13:
Lines 10-13: “a rod member adapted to extend between and be secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other” that is in addition to the claimed a first magnet in lines 14-17 and a first magnetic member in lines 20-22. 
Lines 36-39: “said first magnet, when its respective first pedicle screw is secured to a vertebra, can be positioned in a spaced apart and non-contacting arrangement with respect to said first magnetic member”. 
Claim 16 “said rod member is curved”.
Claim 17 “said second magnet is curved”.
Claim 18:
Lines 8-10: “a second rod member extending between and secured to at least two vertebrae for fixing the position of said at least two vertebrae with respect to each other”. 
Lines 42-45: “said third magnet, when its respective pedicle screw is secured to a vertebra, can be positioned in a spaced apart and non-contacting arrangement with respect to said second magnetic member”. 
Claim 23 “said second rod member is curved”.
Claim 24 “said fourth magnet is curved”.
Claim 30 “a rod member mounted to and extending between a plurality of said at least three pedicle screws”.
Claim 30 “said first magnet, when its respective pedicle screw is secured to a vertebra, is positioned in a spaced apart and non-contacting arrangement with respect to said magnetic member”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim(s) 13, 15, 18, 21, and 30 is/are objected to because of the following informalities:  
Claim 13 line 7 should read “each of said at least two first pedicle screws being adapted for securement”.  
Claim 13 lines 16-17 should read “mounted to a respective one of said at least two first pedicle screws”.
Claim 13 lines 20-21 should read “another of said at least two first pedicle screws”.
Claim 15 should read “when the at least two first pedicle screws and”.
Claim 18 line 5 should read “each of said at least two second pedicle screws being”.
Claim 18 lines 16-17 should read “respective another of said at least two second pedicle screws”.
Claim 21 lines 6-7 should read “when the at least two second
Claim 30 lines 8-10 should read “said first magnet being mounted to a respective one of said at least three pedicle screws mounted to a respective first said vertebra”.
Claim 30 lines 11-12 should read “a respective another of said at least three pedicle screws”.
Claim 30 lines 15-16 should read “a rod member mounted to and extending between a plurality of said at least three pedicle screws”.
Claim 30 line 21 should read “the first magnet”.
Claim 30 line 23 should read “the first magnet”.
Claim 30 line 25 should read “the first magnet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 13-18, 20, 21, and 23-30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
As to claim 13, the following limitations are not described in the specification, are not shown, and were not originally claimed and thus constitute new matter:
Lines 10-13: “a rod member adapted to extend between and be secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other”. Figs. 1B-3 and 5 show multiple members 12A-12F extending between any two pedicle screws. However, paragraph 38 discloses that 12A-12F are each magnetic members. Applicant has additionally claimed a first magnet in lines 14-17 and a first magnetic member in lines 20-22. Thus, the claimed “rod member” constitutes new matter. Examiner suggests cancelling lines 10-13.
Lines 36-39: “said first magnet, when its respective first pedicle screw is secured to a vertebra, can be positioned in a spaced apart and non-contacting arrangement with respect to said first magnetic member”. The specification, drawings, and original claims appear to be silent to the positioning of the magnets. Instead, paragraph 33 discloses use of magnetic devices/members made of magnetic material that will be described as both magnetic members and magnets, where the magnets have a positive and negative end. Figs. 1-3 and 5 do not show where in the magnetic members the magnets are positioned to enable one of ordinary skill in the art to determine if a first magnet is spaced apart or contacting a first magnetic member that is mounted to a different pedicle 
Lines 36-39: the first magnet that can be positioned in a “non-contacting” arrangement with respect to said first magnetic member appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the first magnet that can be positioned to not contact with respect to said first magnetic member. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the first magnet that can be positioned to not contact with respect to said first magnetic member. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the first magnet being able to be in contacting arrangement with respect to said first magnetic member, then the “alternative elements” rationale discussed above in the MPEP is not applicable.
As to claim 16, “said rod member is curved” in line 2 is not described in the specification, is not shown, and was not originally claimed in addition to the claimed magnet and magnet member. Thus, “said rod member is curved” constitutes new matter.
As to claim 18, the following limitations are not described in the specification, are not shown, and were not originally claimed and thus constitute new matter:
Lines 8-10: “a second rod member extending between and secured to at least two vertebrae for fixing the position of said at least two vertebrae with respect to each other”. Instead, Figs. 1B-3 and 5 show multiple members 12A-12F extending between any two pedicle screws. However, paragraph 38 discloses that 12A-12F are each magnetic members. Applicant has additionally claimed a third magnet in lines 12-15 and a second magnetic member in lines 16-18. Thus, the claimed “second rod member” constitutes new matter. Examiner suggests cancelling lines 8-10.
Lines 42-45: “said third magnet, when its respective pedicle screw is secured to a vertebra, can be positioned in a spaced apart and non-contacting arrangement with respect to said second magnetic member”. The specification, drawings, and original claims appear to be silent to the positioning of the magnets. Instead, paragraph 33 discloses use of magnetic devices/members made of magnetic material that will be described as both magnetic members and magnets, where the magnets have a positive and negative end. Figs. 1-3 and 5 do not show where in the magnetic members the magnets are positioned to enable one of ordinary skill in the art to determine if a third magnet is spaced apart or contacting a contacting magnetic member that is mounted to a different pedicle screw. Thus, the claimed positioning of the third magnet constitutes new matter. Examiner suggests cancelling lines 42-45.
Lines 42-45: the third magnet that can be positioned in a “non-contacting” arrangement with respect to said second magnetic member appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the third magnet that can be positioned to not contact with respect to said second magnetic member. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the third magnet that can be positioned to not contact with respect to said second magnetic member. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the third magnet being able to be in contacting arrangement with respect to said second magnetic member, then the “alternative elements” rationale discussed above in the MPEP is not applicable.
As to claim 23, “said second rod member is curved” in line 2 is not described in the specification, is not shown, and was not originally claimed in addition to the claimed magnet and magnet member. Thus, “said second rod member is curved” constitutes new matter.
As to claim 30 lines 15-16 “a rod member mounted to and extending between a plurality of said at least three pedicle screws” is not described in the specification, is not shown, and was not originally claimed in addition to the claimed magnetic member of 
As to claim 30, “said first magnet, when its respective pedicle screw is secured to a vertebra, is positioned in a spaced apart and non-contacting arrangement with respect to said magnetic member” of lines 18-20 appears to be new matter. The specification, drawings, and original claims appear to be silent to the positioning of the magnets. Instead, paragraph 33 discloses use of magnetic devices/members made of magnetic material that will be described as both magnetic members and magnets, where the magnets have a positive and negative end. Figs. 1-3 and 5 do not show where in the magnetic members the magnets are positioned to enable one of ordinary skill in the art to determine if a first magnet is spaced apart or contacting a magnetic member that is mounted to a different pedicle screw. Thus, the claimed positioning of the magnet constitutes new matter. Examiner suggests cancelling lines 18-20.
As to claim 30, “said first magnet, when its respective pedicle screw is secured to a vertebra, is positioned in a spaced apart and non-contacting arrangement with respect to said magnetic member” of lines 18-20 appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the first magnet is positioned to not contact with respect to said magnetic member. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be not contact with respect to said magnetic member. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the first magnet being in contacting arrangement with respect to said magnetic member, then the “alternative elements” rationale discussed above in the MPEP is not applicable.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 13-18, 20, 21, and 23-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 13 recites/recite the limitation "the position of said separate adjacent vertebrae" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a position of said separate adjacent vertebrae”.
Claim(s) 13 is/are unclear with regards to one pole and one pole in lines 14-15 and if such are intended to be in addition to or in reference to the pair of poles of line 14. As more than the pair of poles does not appear to be supported, Examiner is interpreting this as referring to, and suggests amending as, “a pair of poles, one pole of said pair of poles being + (positive) and one pole of said pair of poles being - (negative) and having”.
Claim(s) 18 is/are unclear with regards to “adapted to mount on a second side of the longitudinal axis of a spine” in lines 3-4 and how antecedence can be provided for longitudinal axis in claim 13 lines 9-10 but not for the spine in claim 13 line 10. Examiner is interpreting this as referring to, and suggests amending as, “adapted to mount on a second side of the longitudinal axis of [[a]]the spine”.
Claim(s) 18 is/are unclear with regards to “adapted for securement to a respective one of separate adjacent vertebrae along a second side of a longitudinal axis of the spine” in lines 6-7 and how this second side differs from the second side of line 3 and this longitudinal axis differs from that of claim 13 lines 9-10. Examiner is interpreting this as referring to, and suggests amending as, “adapted for securement to a respective one of separate adjacent vertebrae along [[a]]the second side of [[a]] the longitudinal axis of the spine”.
Claim(s) 18 recites/recite the limitation "the position of said at least two vertebrae” in lines 10-11.  There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a position of said separate vertebrae”.
Claim(s) 18 is/are unclear with regards to one pole and one pole in lines 12-13 and if such are intended to be in addition to or in reference to the pair of poles of claim 29 line 3 or the pair of poles of clam 13 line 14 from which claim 18 depends. As more than the pair of poles does not appear to be supported, Examiner is interpreting this as referring to, and suggests amending as, “a pair of poles, one pole of said pair of poles of the third magnet being + (positive) and one pole of said pair of poles of the third magnet being - (negative) and having”.
Claim(s) 18 is/are unclear with regards to a respective said pedicle screw in line 15 and if such is intended to refer to the at least two second pedicle screws of lines 4-5 or the at least two first pedicle screws of claim 13 lines 5-6. Examiner is interpreting this as referring to, and suggests amending as, “said third magnet being mounted to a respective said at least two second pedicle screws;”.
Claim(s) 18 is/are unclear with regards to a respective another of said pedicle screws in lines 16-17 and if such is intended to refer to the at least two second pedicle screws of lines 4-5 or the at least two first pedicle screws of claim 13 lines 5-6. Examiner is interpreting this as referring to, and suggests amending as, “a respective another of said at least two second pedicle screws;”.
Claim(s) 20 is/are unclear with regards to one pole and one pole in lines 3-4 and if such are intended to be in addition to or in reference to the pair of poles of claim 29 line 3 or the pair of poles of clam 13 line 14 or the pair of poles of claim 18 lines 12-13 from which claim 20 depends. As more than the pair of poles does not appear to be supported, Examiner is interpreting this as referring to, and suggests amending as, “a pair of poles, one pole of said pair of poles of the fourth magnet being + (positive) and one pole of said pair of poles of the fourth magnet being - (negative) and having”.
Claim(s) 29 is/are unclear with regards to one pole and one pole in lines 2 and if such are intended to be in addition to or in reference to the pair of poles of line 14 or the pair of poles of clam 13 line 14 from which claim 29 depends. As more than the pair of poles does not appear to be supported, Examiner is interpreting this as referring to, and of said pair of poles of the second magnet being + (positive) and one pole of said pair of poles of the second magnet being - (negative) and having”.
Claim(s) 30 is/are unclear with regards to “each being secured to adjacent first vertebrae” in line 3 and each of what are claimed to be secured. Examiner is interpreting this as referring to, and suggests amending as, “each of said at least three pedicle screws configured to be
Claim(s) 30 is/are unclear with regards to “secured to adjacent first vertebrae of a spine along a first side of a longitudinal axis of a spine” in lines 4-5 and the intent and support for two spines. Examiner is interpreting this as referring to, and suggests amending as, “secured to adjacent first vertebrae of a spine along a first side of a longitudinal axis of [[a]]the spine”.
Claim(s) 30 is/are unclear with regards to one pole and one pole in lines 6-7 and if such are intended to be in addition to or in reference to the pair of poles of line 6. As more than the pair of poles does not appear to be supported, Examiner is interpreting this as referring to, and suggests amending as, “a pair of poles, one pole of said pair of poles being + (positive) and one pole of said pair of poles being - (negative) and having”.
Claim(s) 30 recites/recite the limitation "said first magnet" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending line 6 as, “a first 
Claim(s) 30 is/are unclear with regards to “fixing the position of said vertebrae to which the rod member is mounted with respect to each other” in lines 16-17 as such is a method step in a product claim; alternately, the noun missing prior to fixing that is configured to fix is unclear as is what structure to which the unshown and undescribed rod member is mounted. Examiner is interpreting this as referring to, and suggests amending as, “screws
Claim(s) 30 is/are unclear with regards to said magnet in line 18 an if such is intended to refer to the magnet of line 6 or the first magnet of line 8. Examiner is interpreting this as referring to, and suggests amending as, “said first magnet”.
Claim(s) 15-17, 21, and 23-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 30 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human 
As to claim 30, “system mounted to a human spine” in lines 1-2 appears to claim the human body as “a human spine”. Examiner suggests amending as “A skeletal joint fixation system configured to be mounted to a human spine, said system” or “A skeletal joint fixation system for mount[[ed]]ing to a human spine, said system” to address this rejection and will interpret these limitations as meaning that the system is capable of being mounted to a human spine in order to provide compact prosecution in the rejections below.
As to claim 30, “being secured to adjacent first vertebrae of a spine” in lines3-4 appears to claim the human body as “adjacent first vertebrae of a spine”. Examiner suggests amending as configured to be
As to claim 30, “screw mounted to a respective first said vertebra” in lines 9-10 appears to claim the human body as “vertebra”. Examiner suggests amending as “screw configured to be mounted to a respective first said vertebra” to address this rejection and will interpret these limitations as meaning that the screws are capable of being mounted to the respective first said vertebra in order to provide compact prosecution in the rejections below.
As to claim 30, “screws mounted to a second said vertebra” in lines 12-13 appears to claim the human body as “vertebra”. Examiner suggests amending as configured to be mounted to a second said vertebra” to address this rejection and will interpret these limitations as meaning that the screws are capable of being mounted to the respective first said vertebra in order to provide compact prosecution in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-18, 20, 21, and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0179493) in view of Barry (US 2010/0106192).
As to claims 13, 29, 16, 18, 23, and 25-27, Kim discloses a skeletal joint fixation system (Figs. 9 and 10, ¶62 discloses that implant 80 is similar to implant 60 where not otherwise disclosed) capable of being mounted to a human spine (Fig. 10), said system comprising: a spinal construction (right 80, 72, 76, 75 as shown in Fig. 10, Figs. 9 and 10, ¶62 discloses that implant 80 is similar to implant 60 where not otherwise disclosed), said first spinal construction including at least two first pedicle screws (right 75, 72 as shown in Fig. 10), each of said at least two first pedicle screws respective one of separate adjacent vertebrae along a first side of a longitudinal axis of a spine (Fig. 10), a rod member (right 81 as shown in Fig. 10) extending between and secured to one of said at least two pedicle screws (Fig. 10) capable of use for fixing a position of said claim 29, Kim discloses that the first magnetic member including a second magnet (right 98 as shown in Fig. 10) with a pair of poles (¶64 discloses that 98 is a magnet, where every magnet has positive and negative poles as evidenced by NPL KJMagnetics and NPL National Geographic), one pole of said pair of poles of the second magnet being + (positive) and one pole of said pair of poles of the second magnet being - (negative) and having a magnetic field claim 16, Kim discloses said rod member is curved (¶62). As to claim 18, Kim discloses a second spinal construction (left 80, 72, 76, 75 as shown in Fig. 10, Figs. 9 and 10, ¶62 discloses that implant 80 is similar to implant 60 where not otherwise disclosed), capable of mounting on a second side of the longitudinal axis of the spine (Fig. 10), said second spinal construction including at least two second pedicle screws (left 75, 72 as shown in Fig. 10), each of said at least two being capable of securing to a respective one of separate adjacent vertebrae along the second side of the longitudinal axis of the spine (Fig. 10) and having a second rod member (left 81 as shown in Fig. 10) extending between and secured to at least two vertebrae (Fig. 10) capable of use for fixing a position of said separate vertebrae with respect to each other (Fig. 10); a third magnet (left 82 as shown in Fig. 10) with a pair of poles (¶62 discloses that 82 is a magnet, where every magnet has positive and negative poles as evidenced by NPL KJMagnetics and NPL National Geographic), one pole of said pair of poles of the third magnet being + (positive) and one pole of said pair of poles of the third magnet being - (negative) and having a magnetic field associated therewith (¶62 discloses that 82 is a magnet, where every magnet has positive and negative poles as evidenced by NPL KJMagnetics and NPL National Geographic), said third magnet being mounted to a respective said at least two second pedicle screws (Fig. 10); a second magnetic member (left 90, 98, 94, 96, 95, 92 as shown in in Fig. 10) mounted to a respective another of said at least two second pedicle screws (left 72 as shown in Fig. 10) capable of use for positioning relative to the third magnet to apply force to adjacent vertebrae in  As to claim 23, Kim discloses said second rod member is curved (¶62). As to claims 25-27, Kim discloses that each of said first magnet, said second magnet, and said third magnet include a coating (¶s 60 and 46).
Kim is silent to the rod member adapted to extend between and be secured to each of said at least two first pedicle screws for fixing a position of said separate adjacent vertebrae with respect to each other. As to claim 18, Kim is silent to the second rod member extending between and secured to at least two vertebrae.
Barry teaches a similar skeletal joint fixation system (Figs. 1-4b, abstract, ¶27) comprising: a first spinal construction (Fig. 1, ¶27), said first spinal construction including at least two first pedicle screws (upper most 10s as shown in Figs. 1, 4a, and 4b, Figs. 1-4b, ¶27), each of said at least two first pedicle screws capable of being secured to a respective one of a separate adjacent vertebrae along a first side of a longitudinal axis of a spine (Fig. 1), and having a rod member (upper most portion of rod 30 as shown in Figs. 1, 4a, and 4b) capable of extending between and being secured to each of said at least two first pedicle screws (Figs. 1, 4a, and 4b) capable of use for fixing a position of said separate adjacent vertebrae with respect to each other (Fig. 1, claim 18, Barry teaches a second rod member (upper most portion of rod 30 as shown in Figs. 1, 4a, and 4b) extending between and secured to at least two vertebrae (Figs. 1, 4a, and 4b).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by Kim to have selectively positioned telescoping/extendable portions and non-telescoping portions of rod members secured between pedicle screws as taught by Barry in order to permit sliding engagement and prevent undesirable movement (Barry ¶28) to enable optimal correction that is perpetuated as the patient grows (Barry ¶19). 

As to claim 14, the combination of Kim and Barry discloses the invention of claim 29 as well as said magnetic poles of said first magnet and said second magnet appear to be aligned when mounted to a vertebrae of a spine (Figs. 9 and 10, ¶8).
The combination of Kim and Barry does not expressly disclose that said magnetic poles of said first magnet and said second magnet are aligned. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said magnetic poles of said first magnet and said second magnet of Kim are aligned, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in order to provide desired attraction and/or repelling forces between two or more vertebral structures (Kim ¶8).

claim 15, the combination of Kim and Barry discloses the invention of claim 14 as well as said magnetic poles of said first magnet and said second magnet appear to be linearly misaligned with respect to each other (during assembly when 81 is not positioned within 90, ¶8) and capable of operating to apply a torque across a joint between adjacent vertebrae when the pedicle screws and first and second magnets are mounted thereto (Fig. 10, ¶64 discloses application of magnetic forces, which would result in a torque applied to the opposing end of screws mounted thereto).
The combination of Kim and Barry does not expressly disclose that said magnetic poles of said first magnet and said second magnet are linearly misaligned with respect to each other. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said magnetic poles of said first magnet and said second magnet of Kim are linearly misaligned with respect to each other to induce a torque across a joint between adjacent vertebrae when the pedicle screws and first and second magnets are mounted thereto, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in order to provide desired attraction and/or repelling forces between two or more vertebral structures (Kim ¶8).

As to claim 17, the combination of Kim and Barry discloses the invention of claim 14 as well as the first magnetic member is curved (¶62).

It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said second magnet of Kim is curved within the curved first magnetic member, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in order to provide desired attraction and/or repelling forces between two or more vertebral structures (Kim ¶8) to match the contours of the receptacle such is embedded within (Figs. 9, ¶62).

As to claims 20 and 28, the combination of Kim and Barry discloses the invention of claim 18 as well as said second member including a fourth magnet (left 98 as shown in Fig. 10) with a pair of poles (¶64 discloses that 98 is a magnet, where every magnet has positive and negative poles as evidenced by NPL KJMagnetics and NPL National Geographic), one pole of said pair of poles of the fourth magnet being + (positive) and one pole of said pair of poles of the fourth magnet being - (negative) and having a magnetic field associated therewith (¶64 discloses that 98 is a magnet, where every magnet has positive and negative poles as evidenced by NPL KJMagnetics and NPL National Geographic) and wherein said magnetic poles of said third magnet and said fourth magnet appear to be aligned (Figs. 9 and 10, ¶8). As to claim 28, Kim discloses that said fourth magnet includes a coating (¶s 60 and 46).

It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said magnetic poles of said third magnet and said fourth magnet of Kim are aligned, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in order to provide desired attraction and/or repelling forces between two or more vertebral structures (Kim ¶8).

As to claim 21, the combination of Kim and Barry discloses the invention of claim 18 as well as said magnetic poles of said third magnet and said fourth magnet appear to be linearly misaligned (during assembly when 81 is not positioned within 90, ¶8) and capable of operating to apply a torque across a joint between adjacent vertebrae when the pedicle screws and first and second magnets are mounted thereto (Fig. 10, ¶64 discloses application of magnetic forces, which would result in a torque applied to the opposing end of screws mounted thereto).
The combination of Kim and Barry does not expressly disclose that said magnetic poles of said third magnet and said fourth magnet are linearly misaligned with respect to each other. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said magnetic poles of said third magnet and said fourth magnet of Kim are linearly misaligned with 

As to claim 24, the combination of Kim and Barry discloses the invention of claim 20 as well as the second magnetic member is curved (¶62).
The combination of Kim and Barry does not expressly disclose that said fourth magnet is curved. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said fourth magnet of Kim is curved within the curved second magnetic member, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in order to provide desired attraction and/or repelling forces between two or more vertebral structures (Kim ¶8) to match the contours of the receptacle such is embedded within (Figs. 9, ¶62).

As to claim 30, Kim discloses a skeletal joint fixation system (Figs. 9 and 10, ¶62 discloses that implant 80 is similar to implant 60 where not otherwise disclosed) capable of being mounted to a human spine (Fig. 10), said system comprising: at least three first 

Barry teaches a similar skeletal joint fixation system (Figs. 1-4b, abstract, ¶27) comprising: at least three first pedicle screws (upper most 10s as shown in Figs. 1, 4a, and 4b, Figs. 1-4b, ¶27), each of said at least three first pedicle screws capable of being secured to adjacent first vertebrae along a first side of a longitudinal axis of a spine (Fig. 1), and having a rod member (upper most portion of rod 30 as shown in Figs. 1, 4a, and 4b) mounted to and extending between a plurality of said at least three pedicle screws (Figs. 1, 4a, and 4b) capable of use for fixing a position of said vertebrae to which the rod member is mounted with respect to each other (Fig. 1, ¶27). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by Kim to have selectively positioned telescoping/extendable portions and non-telescoping portions of rod members secured between pedicle screws as taught by Barry in order to permit sliding engagement and prevent undesirable movement (Barry ¶28) to enable optimal correction that is perpetuated as the patient grows (Barry ¶19). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775